Title: 22d.
From: Adams, John Quincy
To: 


       Mr. Tread well, preach’d in the forenoon from Matthew XI. 15 “he that hath ears to hear, let him hear;” and in the afternoon from Psalm IV. 4. commune with your own heart. Mr. T. appears to be a sensible man; but by no means a good speaker. In common conversation his voice, and manner of speaking is agreeable; but if he begins to pray or to preach, he immediately assumes a most disgusting cant. He spent the evening here; and talk’d of his Son, who is at college, in the junior class. He appears to have juster ideas of him, than parents commonly have of their children.
      